Exhibit 10.2

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of [●], 2017, by [●] (“Owner”), in favor of and for
the benefit of Atlantic Alliance Partnership Corp., a business company
incorporated in the British Virgin Islands with limited liability (including any
successor entity thereto, whether pursuant to the Conversion (as defined in the
Merger Agreement (as defined below)), the Merger (as defined below) or
otherwise, the “the Company”), and each of the Company’s present and future
Affiliates, successors and direct and indirect Subsidiaries, including after the
Merger, Kalyx (as defined below) and its Subsidiaries (collectively, the
“Covered Parties”). Any capitalized term used, but not defined in this Agreement
will have the meaning ascribed to such term in the Merger Agreement.

 

WHEREAS, the Company and Kalyx Development Inc., a Maryland corporation
(“Kalyx”), are parties to that certain Merger Agreement, dated as of May 8, 2017
(as amended, the “Merger Agreement”), pursuant to which Kalyx will merge with
and into the Company, with the Company continuing as the surviving entity as a
Maryland incorporated real estate investment trust (the “Merger”), and as a
result of which, among other matters, (i) all of the issued and outstanding
capital stock of Kalyx immediately prior to the effective time of the Merger
shall no longer be outstanding and shall automatically be cancelled and shall
cease to exist, in exchange for the right of the holder of such shares to
receive a number of shares of the capital stock of the Company, as set forth in
the Merger Agreement, and (ii) Kalyx’s outstanding warrants shall be assumed by
the Company, with certain warrants being amended in accordance with the terms
set out in the Merger Agreement, all upon the terms and subject to the
conditions set forth in the Merger Agreement and in accordance with the
applicable provisions of the Maryland General Corporation Law, as amended.

 

WHEREAS, Owner is an equity holder of Kalyx and/or its subsidiary Kalyx OP LP, a
Delaware limited partnership (“Operating Partnership”), and an officer and/or
senior management employee of Kalyx and/or the Operating Partnership;

 

WHEREAS, Kalyx, indirectly through its Subsidiaries, is engaged in the business
of acquiring, owning, managing, upgrading and leasing commercial and industrial
properties to state-licensed operators for their regulated cannabis businesses
in states in which such activities are legal under state laws (the “Business”);

 

WHEREAS, in connection with, and as a condition to consummation of the
transactions contemplated by the Merger Agreement (the “Transactions”), and to
enable the Company to secure more fully the benefits of the Transactions,
including the protection and maintenance of the goodwill and confidential
information of Kalyx and its Subsidiaries, the Company has required that Owner
enter into this Agreement;

 

WHEREAS, Owner is entering into this Agreement in order to induce the Company to
consummate the Transactions, pursuant to which Owner will directly or indirectly
receive a material benefit;

 

WHEREAS, Owner, as an equity holder and/or officer and/or employee of Kalyx
and/or its Subsidiaries, has contributed to the value of Kalyx and has obtained
extensive and valuable knowledge and confidential information concerning the
business of Kalyx and its Subsidiaries; and

  



1

 

 

NOW, THEREFORE, in order to induce the Company to consummate the Transactions,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Owner hereby agrees as follows:

 

1.            Restriction on Competition.

 

(a)       Restriction. Owner hereby agrees that during the period from the
Closing until the third (3rd) anniversary of the Closing (the “Restricted
Period”), Owner will not, and will cause its Affiliates not to, without the
prior written consent of the Company (which may be withheld in its sole
discretion), anywhere within the United States (the “Territory”), directly or
indirectly engage in the Business (other than through a Covered Party) or own,
manage, finance or control, or participate in the ownership, management,
financing or control of, or become engaged or serve as an officer, director,
member, partner, employee, agent, consultant, advisor or representative of, a
business or entity (other than a Covered Party) that engages in the Business (a
“Competitor”). Notwithstanding the foregoing, Owner and its Affiliates may own
passive portfolio company investments of not more than two percent (2%)
beneficial ownership of any class of outstanding capital stock of a Competitor
that is publicly traded on a national stock exchange, so long as Owner and its
Affiliates are not involved in the management or control of such Competitor.

 

(b)       Acknowledgment. Owner acknowledges and agrees, based upon the advice
of legal counsel and/or Owner’s own education, experience and training, that (i)
Owner possesses knowledge of confidential information of Kalyx and its
Subsidiaries and the Business, (ii) because of Owner’s education, experience and
capabilities, the provisions of this Agreement will not prevent Owner from
earning a livelihood, (iii) Owner’s execution of this Agreement is a material
inducement to the Company to consummate the Transactions and to realize the
goodwill of Kalyx and its Subsidiaries, for which Owner will receive a
substantial direct or indirect financial benefit, and that the Company would not
have consummated the Transactions but for Owner’s agreements set forth in this
Agreement; (iv) it would impair the goodwill of the Covered Parties and reduce
the value of the assets of the Covered Parties and cause serious and irreparable
injury to the Covered Parties if Owner were to use its ability and knowledge by
engaging in the Business in competition with a Covered Party, and/or to
otherwise breach the obligations contained herein and that the Covered Parties
would not have an adequate remedy at law because of the unique nature of the
Business, (v) Owner has no intention of engaging in the Business in the
Territory during the Restricted Period (other than on behalf of the Covered
Parties), (vi) the relevant public policy aspects of restrictive covenants,
covenants not to compete and non-solicitation provisions have been discussed,
and every effort has been made to limit the restrictions placed upon Owner to
those that are reasonable and necessary to protect the Covered Parties’
legitimate interests, (vii) the Covered Parties conduct and intend to conduct
the Business everywhere in the Territory where legally permitted under
applicable state laws and compete with other businesses that are or could be
located in any part of the Territory where legally permitted under applicable
state laws, (viii) the foregoing restrictions on competition are fair and
reasonable in type of prohibited activity, geographic area covered, scope and
duration, (ix) the consideration provided to Owner under this Agreement and the
Merger Agreement is not illusory, and (x) such provisions do not impose a
greater restraint than is necessary to protect the goodwill or other business
interests of the Covered Parties.

 

2.            No Solicitation; No Disparagement.

 

(a)       No Solicitation of Employees and Consultants. Owner agrees that,
during the Restricted Period, Owner will not, without the prior written consent
of the Company (which may be withheld in its sole discretion), either on its own
behalf or on behalf of any other Person (other than, if applicable, a Covered
Party in the performance of Owner’s duties on behalf of the Covered Parties),
directly or indirectly: (i) hire or engage as an employee, independent
contractor, consultant or otherwise any Covered Personnel (as defined below);
(ii) solicit, induce, encourage or otherwise cause (or attempt to do any of the
foregoing) any Covered Personnel to leave the service (whether as an employee,
consultant or independent contractor) of any Covered Party; or (iii) in any way
interfere with or attempt to interfere with the relationship between any Covered
Personnel and any Covered Party; provided, however, Owner will not be deemed to
have violated this Section 2(a) if any Covered Personnel voluntarily and
independently solicits an offer of employment from Owner (or other Person whom
Owner is acting on behalf of) by responding to a general advertisement or
solicitation program conducted by or on behalf of Owner (or such other Person
whom Owner is acting on behalf of) that is not targeted at such Covered
Personnel or Covered Personnel generally, so long as such Covered Personnel is
not hired. For purposes of this Agreement, “Covered Personnel” means any Person
who is or was an employee, consultant or independent contractor of a Covered
Party as of the date of the relevant act prohibited by this Section 2(a) or
during the one (1) year period preceding such date.

 



2

 

 

(b)       Non-Solicitation of Customers and Suppliers. Owner agrees that, during
the Restricted Period, Owner will not, without the prior written consent of the
Company (which may be withheld in its sole discretion), individually or on
behalf of any other Person (other than, if applicable, a Covered Party in the
performance of Owner’s duties on behalf of the Covered Parties), directly or
indirectly: (i) solicit, induce, encourage or otherwise cause (or attempt to do
any of the foregoing) any Covered Customer (as defined below) to (A) cease
being, or not become, a client or customer of any Covered Party or (B) reduce
the amount of business of such Covered Customer with any Covered Party, or
otherwise alter such business relationship in a manner adverse to any Covered
Party; (ii) interfere with or disrupt (or attempt to interfere with or disrupt)
the contractual relationship between any Covered Party and any Covered Customer;
(iii) divert any business with any Covered Customer from a Covered Party; (iv)
solicit for business, provide services to, engage in or do business with, any
Covered Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party. For purposes of this Agreement, a “Covered
Customer” means any Person who is or was an actual customer or client (or
prospective customer or client with whom a Covered Party actively marketed or
made or took specific action to make a proposal) of a Covered Party, as of the
date of the relevant act prohibited by this Section 2(b) or during the one (1)
year period preceding such date.

 

(c)       Non-Disparagement. Owner agrees that, from and after the Closing,
Owner will not directly or indirectly engage in any conduct that involves the
making or publishing (including through electronic mail distribution or online
social media) of any written or oral statements or remarks (including the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) that are disparaging, deleterious or damaging to the integrity,
reputation or good will of one or more Covered Parties or their respective
management, officers, employees, independent contractors or consultants.
Notwithstanding the foregoing, subject to Section 3 below, the provisions of
this Section 2(c) shall not restrict Owner from providing truthful testimony or
information in response to a subpoena or investigation by a Governmental
Authority or in connection with any legal action by Owner against any Covered
Party under this Agreement, the Merger Agreement or any other Ancillary Document
that is asserted by Owner in good faith.

 

3.            Confidentiality. From and after the Closing, Owner will, and will
cause its Representatives to, keep confidential and not (except, if applicable,
in the performance of Owner’s duties on behalf of the Covered Parties) directly
or indirectly use, disclose, reveal, publish, transfer or provide access to, any
and all Covered Party Information without the prior written consent of the
Company (which may be withheld in its sole discretion). As used in this
Agreement, “Covered Party Information” means all material and information
relating to the business, affairs and assets of any Covered Party, including
material and information that concerns or relates to such Covered Party’s
bidding and proposal, real estate, technical information, computer hardware or
software, administrative, management, operational, data processing, financial,
marketing, sales, human resources, business development, real estate
development, tenants, leasing, financing, lending, planning and/or other
business activities, regardless of whether such material and information is
maintained in physical, electronic, or other form, that is: (A) gathered,
compiled, generated, produced or maintained by such Covered Party through its
Representatives, or provided to such Covered Party by its suppliers, service
providers or customers; and (B) intended and maintained by such Covered Party or
its Representatives, suppliers, service providers or customers to be kept in
confidence. Covered Party Information also includes information disclosed to any
Covered Party by third parties to the extent that a Covered Party has an
obligation of confidentiality in connection therewith. The obligations set forth
in this Section 3 will not apply to any Covered Party Information where Owner
can prove that such material or information: (i) is known or available through
other lawful sources not bound by a confidentiality agreement with, or other
confidentiality obligation, with respect to such material or information; (ii)
is or becomes publicly known through no violation of this Agreement or other
non-disclosure obligation of Owner or any of its Representatives; (iii) is
already in the possession of Owner at the time of disclosure through lawful
sources not bound by a confidentiality agreement or other confidentiality
obligation as evidenced by Owner’s documents and records; or (iv) is required to
be disclosed pursuant to an order of any administrative body or court of
competent jurisdiction (provided that (A) the applicable Covered Party is given
reasonable prior written notice, (B) such Owner cooperates (and causes its
Representatives to cooperate) with any reasonable request of any Covered Party
to seek to prevent or narrow such disclosure and (C) if after compliance with
clauses (A) and (B) such disclosure is still required, Owner and its
Representatives only disclose such portion of the Covered Party Information that
is expressly required by such order, as it may be subsequently narrowed).

 



3

 

 

4.            Notification to Subsequent Employer. Owner agrees that, during the
Restricted Period, any Covered Party may notify any Person employing or
otherwise retaining the services of Owner or evidencing an intention of
employing or retaining the services of Owner the existence and provisions of
this Agreement.

 

5.            Representations and Warranties. Owner hereby represents and
warrants, to and for the benefit of the Covered Parties, as of the date of this
Agreement and as of the Closing, that: (a) Owner Party has full power and
capacity to execute and deliver, and to perform all of Owner’s obligations
under, this Agreement; and (b) neither the execution and delivery of this
Agreement nor the performance of Owner’s obligations hereunder will result
directly or indirectly in a violation or breach of any agreement or obligation
by which Owner is a party or otherwise bound. By entering into this Agreement,
Owner certifies and acknowledges that Owner has carefully read all of the
provisions of this Agreement, and that Owner voluntarily and knowingly enters
into this Agreement.

 

6.            Remedies. The covenants and undertakings of Owner contained in
this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
Owner agrees that, in the event of any breach or threatened breach by Owner of
any covenant or obligation contained in this Agreement, each applicable Covered
Party will be entitled to obtain the following remedies (in addition to, and not
in lieu of, any other remedy at law or in equity or pursuant to the Merger
Agreement or the other Ancillary Documents that may be available to the Covered
Parties, including monetary damages), and a court of competent jurisdiction may
award: (i) an injunction, restraining order or other equitable relief
restraining or preventing such breach or threatened breach, without the
necessity of proving actual damages or posting bond or security, which Owner
expressly waives; and (ii) recovery of the Covered Party’s attorneys’ fees and
costs incurred in enforcing the Covered Party’s rights under this Agreement.
Owner hereby consents to the award of any of the above remedies to the
applicable Covered Party in connection with any such breach or threatened
breach. Owner hereby acknowledges and agrees that in the event of any breach of
this Agreement, any value attributed or allocated to this Agreement (or any
other non-competition agreement with Owner) under or in connection with the
Merger Agreement shall not be considered a measure of, or a limit on, the
damages of the Covered Parties.

 



4

 

 

7.            Survival of Obligations. The expiration of the Restricted Period
will not relieve Owner of any obligation or liability arising from any breach by
Owner of this Agreement during the Restricted Period. Owner further agrees that
the time period during which the covenants contained in Section 1 and Section 2
of this Agreement will be effective will be computed by excluding from such
computation any time during which Owner is in violation of any provision of such
Sections.

 

8.            Miscellaneous.

 

(a)       Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company (or any other Covered Party) prior to the Closing, to:

 

Atlantic Alliance Partnership Corp.
590 Madison Avenue
New York, New York 10022
Attn: Jonathan Mitchell
Telephone No: 212-409-2434
Email: jmitchell@aapcacq.com

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Douglas Ellenoff
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com

   

If to the Company (or any other Covered Party) after the Closing, to:

 

Kalyx Properties Inc.
366 Madison Avenue, 11th Floor
New York, New York 10017
Attn: George M. Stone
Facsimile No.: 212-315-3446
Telephone No: 914-921-9252
Email: gstone@Kalyxdevelopment.com

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Douglas Ellenoff
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com

 

and with a copy (that will not constitute notice) to:

 

Reitler Kailas & Rosenblatt LLC
800 Third Avenue 21st Floor
New York, New York 10022
Attn: Scott Rosenblatt
Fax No.: 212-371-5500

Telephone No: 212-209-3040
Email: srosenblatt@reitlerlaw.com

 

If to Owner, to:  the address below Owner’s name on the signature page to this
Agreement.

 



5

 

 

(b)       Integration and Non-Exclusivity. This Agreement, the Merger Agreement
and the other Ancillary Documents contain the entire agreement between Owner and
the Covered Parties concerning the subject matter hereof. Notwithstanding the
foregoing, the rights and remedies of the Covered Parties under this Agreement
are not exclusive of or limited by any other rights or remedies which they may
have, whether at law, in equity, by contract or otherwise, all of which will be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights and remedies of the Covered Parties, and the obligations
and liabilities of Owner, under this Agreement, are in addition to their
respective rights, remedies, obligations and liabilities (i) under the laws of
unfair competition, misappropriation of trade secrets, or other requirements of
statutory or common law, or any applicable rules and regulations and (ii)
otherwise conferred by contract, including the Merger Agreement and any other
written agreement between Owner and any of the Covered Parties. Nothing in the
Merger Agreement will limit any of the obligations, liabilities, rights or
remedies of Owner or the Covered Parties under this Agreement, nor will any
breach of the Merger Agreement or any other agreement between Owner and any of
the Covered Parties limit or otherwise affect any right or remedy of the Covered
Parties under this Agreement. If any term or condition of any other agreement
between Owner and any of the Covered Parties conflicts or is inconsistent with
the terms and conditions of this Agreement, the more restrictive terms will
control as to Owner.

 

(c)       Severability; Reformation. Each provision of this Agreement is
separable from every other provision of this Agreement. If any provision of this
Agreement is found or held to be invalid, illegal or unenforceable, in whole or
in part, by a court of competent jurisdiction, then (i) such provision will be
deemed amended to conform to applicable laws so as to be valid, legal and
enforceable to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. Owner and the Covered Parties will substitute
for any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision. Without
limiting the foregoing, if any court of competent jurisdiction determines that
any part hereof is unenforceable because of the duration, geographic area
covered, scope of such provision, or otherwise, such court will have the power
to reduce the duration, geographic area covered or scope of such provision, as
the case may be, and, in its reduced form, such provision will then be
enforceable. Owner will, at a Covered Party’s request, join such Covered Party
in requesting that such court take such action.

 

(d)       Amendment; Waiver. This Agreement may not be amended or modified in
any respect, except by a written agreement executed by Owner and the Company. No
waiver will be effective unless it is expressly set forth in a written
instrument executed by the waiving party, and any such waiver will have no
effect except in the specific instance in which it is given. Any delay or
omission by a party in exercising its rights under this Agreement, or failure to
insist upon strict compliance with any term, covenant, or condition of this
Agreement will not be deemed a waiver of such term, covenant, condition or
right, nor will any waiver or relinquishment of any right or power under this
Agreement at any time or times be deemed a waiver or relinquishment of such
right or power at any other time or times.

 



6

 

 

(e)       Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof (other than applications for
a temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to then-existing
Expedited Procedures of the Commercial Arbitration Rules (the “AAA Procedures”)
of the American Arbitration Association (the “AAA”). Any party involved in such
Dispute may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the State of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

 

(f)        Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
7(e), all Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any state or federal court located in New York,
New York (or in any court in which appeal from such courts may be taken) (the
“Specified Courts”). Subject to Section 7(e), each party hereto hereby (a)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any party
hereto, (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court and (c) waives any bond, surety or other security that might
be required of any other party with respect thereto. Each party agrees that a
final judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law or
in equity. Each party irrevocably consents to the service of the summons and
complaint and any other process in any other action or proceeding relating to
the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 7(a). Nothing in this Section 7(f) shall
affect the right of any party to serve legal process in any other manner
permitted by Law.

 

(g)       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 



7

 

 

(h)       Successors and Assigns; Third Party Beneficiaries. This Agreement will
be binding upon Owner and Owner’s estate, successors and assigns, and will inure
to the benefit of the Covered Parties, and their respective successors and
assigns. Each Covered Party may freely assign any or all of its rights under
this Agreement, at any time, in whole or in part, to any Person which acquires,
in one or more transactions, at least a majority of the equity securities
(whether by equity sale, merger or otherwise) of such Covered Party or all or
substantially all of the assets of such Covered Party and its Subsidiaries,
taken as a whole, without obtaining the consent or approval of Owner. Owner
agrees that the obligations of Owner under this Agreement are personal and will
not be assigned by Owner. Each of the Covered Parties are express third party
beneficiaries of this Agreement and will be considered parties under and for
purposes of this Agreement.

 

(i)       Authorization on Behalf of the Covered Parties. The parties
acknowledge and agree that the any determinations, actions or other
authorizations under this Agreement on behalf of the Covered Parties, including
enforcing the Covered Parties’ rights and remedies under this Agreement shall
solely be made by the Company’s directors who qualify as independent directors
under the applicable U.S. national stock exchange on which the Company’s shares
are then listed (or if the Company’s is no longer listed on an U.S. national
stock exchange, the last national stock exchange on which the Company’s shares
were listed) (the “Independent Directors”), with the Independent Directors
acting by a majority thereof. In the event that the Company at any time does not
have any Independent Directors, so long as Owner has any remaining obligations
under this Agreement, it will promptly appoint one in connection with this
Agreement. Without limiting the foregoing, in the event that Owner serves as a
director, officer, employee or other authorized agent of a Covered Party, Owner
shall have no authority, express or implied, to act or make any determination on
behalf of a Covered Party in connection with this Agreement or any dispute or
Action with respect hereto.

 

(j)       Construction. Owner acknowledges that Owner has been represented by
counsel, or had the opportunity to be represented by counsel of Owner’s choice.
Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party will not be applied in the construction or
interpretation of this Agreement. Neither the drafting history nor the
negotiating history of this Agreement will be used or referred to in connection
with the construction or interpretation of this Agreement. The headings and
subheadings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement: (i) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (ii) the definitions contained herein are applicable to the
singular as well as the plural forms of such terms; (iii) whenever required by
the context, any pronoun shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (iv) the words “herein,” “hereto,” and “hereby” and
other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (v) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(vi) the term “or” means “and/or”; and (vii) any agreement or instrument defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement or instrument as from time to time amended, modified
or supplemented, including by waiver or consent and references to all
attachments thereto and instruments incorporated therein.

 

(k)       Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.

 

(l)       Effectiveness. This Agreement shall be binding upon Owner upon Owner’s
execution and delivery of this Agreement, but this Agreement shall only become
effective upon the consummation of the Transactions. In the event that the
Merger Agreement is validly terminated in accordance with its terms prior to the
consummation of the Transactions, this Agreement shall automatically terminate
and become null and void, and the parties shall have no obligations hereunder.

 

{[Remainder of Page Intentionally Left Blank; Signature Page Follows]}

 



8

 



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 



  Owner:       _____________________________________   Print Name:       Address
for Notice:       Address: ______________________________  
______________________________________   ______________________________________
  Facsimile No.: __________________________   Telephone No.:
_________________________   Email: ________________________________

 

Acknowledged and accepted as of the date first written above:

 

ATLANTIC ALLIANCE PARTNERSHIP CORP.

 



By:     Name:      Title:    

 

[Signature Page to Non-Competition Agreement]

 



9

 